Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158770                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158770
                                                                    COA: 345504
                                                                    Wayne CC: 12-000953-FC;
  MARK CARTER,                                                      12-005075-FC
             Defendant-Appellant.
  ____________________________________/

          On order of the Court, the application for leave to appeal the October 10, 2018
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals. That court
  shall treat the defendant’s application for a delayed appeal as having been filed within the
  deadline set forth in MCR 7.205(G) and shall decide whether to grant, deny, or order
  other relief, in accordance with MCR 7.205(E)(2).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2019
           a0529
                                                                               Clerk